DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/5/2020.
Response to Amendments
The Amendment filed 8/31/2021 has been entered. Claim 1 was amended, claims 5-10 were canceled, and claim 17 was new. Thus, claims 1-4 and 11-17 are pending in the application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-2, 4, 12-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gozelski, Jr. et al. (US 2012/0109027 A1) in view of Sackner (US 2006/0185083 A1) hereinafter Sackner ‘083, Hamann et al. (US 2010/0092262 A1), and Koenig (US 2017/0035638 A1).
Regarding claim 1, Gozelski discloses a support device, comprising: 
a frame (base 20 and stabilization structure 50) (Figs. 1, 3-4), 
a resting structure for a human body (platform 40 for supporting an individual’s body) (Figs. 1, 4, 10-11; abstract) wherein the resting structure is pivotably attached at the frame (platform 40 is attached to stabilization structure at roller guides 53, 54; platform 40 can move up and down, including pivot motions such that the platform 40 becomes inclined at an angle theta) (Figs. 1, 4, 10-11; para. [0071]; para. [0116]) and includes support elements configured to support a torso of the human body at the resting structure and a footrest (capital portion 40C and pedestal potion 40P of platform 40 support an individual; the platform can include a foot rest) (Figs. 1, 4, 10-11; para. [0100]; para. [0135]); 
a pivot drive (drive mechanism 34 for the capital pivot) (Fig. 5; para. [0135]) configured to pivot the resting structure at the frame about a transversal axis of the human body between a prone position where a longitudinal axis of the human body is parallel to a horizontal and a support position where the longitudinal axis of the human body is inclined relative to the horizontal by a support angle of the human body so that a head of the human body is higher than legs of the human body (platform is pivoted by an angle theta such that the head is higher than the feet) (Figs. 10-11; para. [0071]; para. [0108]; para. [0135]);

Gozelski does not disclose wherein the oscillation drive is supported at the frame and moves the resting structure parallel to the longitudinal axis of the body, wherein the oscillation drive controls the oscillation in both directions of the longitudinal axis of the human body by a threaded spindle in that a rotatable threaded rod of the threaded spindle moves a threaded nut that runs on the threaded rod, wherein a rotation of the rotatable threaded rod moves the threaded nut forward and backward parallel to the longitudinal axis of the human body by an amount of a stroke of the oscillation of the resting structure with controlled accelerations, wherein the threaded spindle pivots with the resting structure by a pivot angle that is identical to a pivot angle of the resting structure and a pivot angle of the longitudinal axis of the human body. 
However, Sackner ‘083 teaches an apparatus with a mattress and a drive for reciprocating movement (Sackner ‘083; abstract) wherein the oscillation drive is supported at the frame (drive machinery 200 is supported by the box frame 800) (Sackner ‘083; Fig. 1; para. [0013]) and moves the resting structure parallel to the longitudinal axis of the body (drive 200 provides headwards-footwards reciprocating movement) (Sackner ‘083; abstract; para. [0013]). Furthermore, Hamann teaches a table which oscillates (machine element 6 moves at the natural oscillation frequency of drive train from gear 17) (Hamann; Fig. 1; abstract; para. [0004]; para. [0020]) wherein the oscillation drive (motor 7) (Hamann; Fig. 1; para. [0020]) controls oscillation in both directions of the longitudinal axis by a threaded spindle (spindle 8 excites oscillation in the back-and-forth direction shown by movement X) (Hamann; Fig. 1; para. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gozelski device such that the Gozelski oscillation drive (mechanism for vibrating the individual’s body) (Gozelski; para. [0100]) is supported at the frame and moves the resting structure parallel to the longitudinal axis of the body, as taught by Sackner ‘083, for the purpose of externally adding pulses to the fluid channels of a subject for providing therapeutic benefits (Sackner ‘083; para. [0003]). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gozelski device by substituting the Gozelski oscillation drive (mechanism for vibrating the individual’s body) (Gozelski; para. [0100]) with an oscillation drive mechanism specifically able to control oscillation in both directions of the KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)), as well as for the purpose of damping the undesired oscillation that is induced when the device is not being directly driven such that high precision can be maintained (Hamann; paras. [0004-0007]).
With this modification, the modified Gozelski device would thus teach wherein the threaded spindle pivots with the resting structure by a pivot angle that is identical to a pivot angle of the resting structure and a pivot angle of the longitudinal axis of the human body (the Gozelski platform and user laying on the platform are pivoted by an angle theta; the Hamann threaded spindle 8 is fixedly attached to a machine table 6 by way of the spindle nut 34 in order to provide the table 6 with oscillation; therefore, when Gozelski is modified to include the threaded spindle mechanism of Hamann, the Hamann threaded spindle 8 must be attached to the Gozelski platform, and thus the spindle 8 would pivot just as the platform pivots) (Gozelski, Figs. 10-11, para. [0071]; Hamann, Fig. 1, para. [0020]);
Gozelski is silent on wherein the legs of the body support a weight of the torso at least partially on the footrest in the support position of the resting structure, wherein the oscillation drive causes the footrest to impart a pressure to the legs and from there into a spine of the human body along the longitudinal axis of the human body,3Response to Office ActionU.S. Application No. 16/153,264Attorney Docket No. PER002 and wherein the pressure is a function of the support angle of the human body in the support position where the head of the human body is higher than the legs of the human body and an amplitude of the oscillation.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gozelski device to substitute the Gozelski footrest with the Koenig foot module, as taught by Koenig, for the purpose of providing a specific foot rest structure which is capable of allowing a patient’s legs to support at least part of their body weight as close to the limit of the patient’s ability as possible, thereby enhancing a rehabilitation treatment of the patient (Koenig; para. [0105]). With this modification, the modified Gozelski device would thus teach wherein the oscillation drive causes the footrest to impart a pressure to the legs and from there into a spine of the human body along the longitudinal axis of the human body (Koenig foot module 40 would be bearing the weight of the patient when the Gozelski platform 40 is tilted such that the head is raised higher than the feet, and thus when the modified device is vibrating the Koenig foot module 40 would be imparting pressure along the longitudinal axis to the legs with the vibrations) (Gozelski, Figs. 10-11; Koenig, Figs. 8-10, para. [0105]),3Response to Office ActionU.S. Application No. 16/153,264Attorney Docket No. PER002 and wherein the pressure is a function of the support angle of the human body in the support position where the head of the human body is higher than the legs of the human body and an amplitude of the oscillation (Sackner ‘083 reciprocating movement speed and amplitude are adjustable, thus varying the pressure; Koenig foot module 40 bears increasing weight of the patient from a horizontal position to a vertical position, thus the pressure applied to the legs by the foot module 40 depends on the 
Regarding claim 2, the modified Gozelski device teaches the invention as previously claimed, but does not teach further comprising a pressure sensor at the foot rest configured to measure a pressure that is imparted by the legs parallel to the longitudinal axis upon the foot rest.
However, Koenig further teaches a pressure sensor at the foot rest (foot module 40 with force sensor F) (Koenig; Figs. 2-4; para. [0085]; para. [0110]) configured to measure a pressure that is imparted by the legs parallel to the longitudinal axis upon the foot rest (force sensor F detects force of body weight on the legs) (Koenig; para. [0110]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gozelski device to include the pressure sensor at the foot rest, as taught by Koenig, for the purpose of providing a means to monitor the patient’s body weight with the force sensor, thus enabling the pressure applied to a patient to be monitored when the patient is undergoing a rehabilitation treatment (Koenig; para. [0110]).
Regarding claim 4, Gozelski discloses further comprising a lift drive configured to raise and lower the resting structure in a vertical direction (drive mechanism 33 for moving the pedestal portion of the platform in a vertical translation) (Figs. 5, 10-11; para. [0104]; para. [0108]; para. [0135]).
Regarding claim 12, 
Regarding claim 13, the modified Gozelski device teaches wherein a pressure imparted by the legs parallel to the longitudinal axis upon the foot rest does not exceed a maximum value (a parameter for the amount of body weight to be born by a patient by the legs on the footrest is a close to the limit of the patient’s ability as possible) (Koenig; para. [0105]; para. [0110]), but does not explicitly teach the oscillation is controllable for the pressure imparted.
However, as Sackner ‘083 teaches the oscillation is controllable (Sackner ‘083 reciprocating movement speed and amplitude are adjustable) (Sackner ‘083; para. [0045]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ensure the force of the oscillation applied by the modified Gozelski device is controllable such that it does not exceed the force from the Koenig body weight limit to be born be a patient during rehabilitation, for the purpose of ensuring the legs of a patient undergoing a treatment are not subjected to more force than they are able to support at that point in a rehabilitation program. 
Regarding claim 14, the modified Gozelski device teaches wherein measured values of the pressure are storable (memory stores significant parameters such weight relief) (Koenig; para. [0134]), but does not teach the maximum value is increasable automatically.
However, Koenig further teaches the maximum value is increasable automatically (vertical positioning, which directly affects the limit of the body weight born by the legs, is adjusted automatically as part of a planned automated rehabilitation to be as close to a user’s ability as possible, thus the limit of the body weight born by the user’s legs would increase over the course of the planned treatment as the patient improves) (Koenig; para. [0105]).

Regarding claim 16, Gozelski discloses wherein the support angle is increasable automatically (programmable controller for controlling the drive mechanisms 33, 34 to perform a series of steps or a continuous motion, including the motion of pivoting up the capital portion of the platform by an angle theta) (Figs. 10-11; para. [0071]; para. [0118]; claim 15).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gozelski in view of Sackner ‘083, Hamann, and Koenig as applied to claim 2 above, and further in view of Einav et al. (US 2007/0282228 A1).
Regarding claim 3, the modified Gozelski device teaches the invention as previously claimed, but does not teach wherein the pressure sensor is a pressure sensitive mat.
However, Einav teaches a rehabilitation apparatus (Einav; abstract) in which a pressure sensor is a pressure sensitive mat (Einav; para. [0594]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Koenig force sensor to be a pressure sensitive mat, as taught by Einav, for the purpose of enabling leg position to be detected as well (Einav; para. [0594]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gozelski in view of Sackner ‘083, Hamann, and Koenig as applied to claim 1 above, and further in view of Sackner et al. (US 6,155,976), hereinafter Sackner ‘976.
Regarding claim 11, the modified Gozelski device teaches the invention as previously claimed, but does not teach wherein the oscillation has a frequency of 1 to 2.4 Hz and a stroke of up to 25 mm which imitates a frequency and a load distribution that is caused by slow walking.
However, Sackner ‘976 teaches a reciprocating platform for oscillating a subject headward to footward (Sackner ‘976; abstract) wherein the oscillation has a frequency of 1 to 2.4 Hz and a stroke of up to 25 mm which imitates a frequency and a load distribution that is caused by slow walking (reciprocation of platform in the range of 0.25-1.5 Hz at an amplitude of 15-25 mm) (Sackner ‘976; col. 5, lines 42-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gozelski oscillation such that the oscillation has a frequency of 1 to 2.4 Hz and a stroke of up to 25 mm which imitates a frequency and a load distribution that is caused by slow walking, as taught by Sackner ‘976, for the purpose of assisting ventilation (Sackner ‘976; col. 5, lines 42-67).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gozelski in view of Sackner ‘083, Hamann, and Koenig as applied to claim 1 above, and further in view of Seaton et al. (US 2013/0012849 A1).
Regarding claim 15, the modified Gozelski device teaches the invention as previously claimed, but does not teach wherein the stroke is increasable automatically.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gozelski stroke to be increasable automatically, as taught by Seaton, for the purpose of providing safe G-force control when frequency is decreased (Seaton; para. [0151]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gozelski in view of Sackner ‘083, Hamann, and Koenig as applied to claim 1 above, and further in view of Otuka et al. (US 4,576,149).
Regarding claim 17, the modified Gozelski device teaches the invention as previously claimed including wherein the threaded rod is driven by an electric motor (first motor 7 with electric lines 21 for activation) (Hamann; Fig. 1; para. [0027]), but does not teach wherein the electric motor that is offset from the threaded rod in a direction away from the longitudinal axis of the body.
However, Otuka teaches a massager with a rotatable threaded rod mechanism rotated by a motor (driving rod 17 rotated by motor 26) (Otuka; abstract; Figs. 2-3; col. 4, lines 22-29) wherein the electric motor that is offset from the threaded rod (motor 26 is offset from driving rod 17) (Otuka; Figs. 2-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Gozelski device’s Hamann oscillation drive such that the electric motor is offset from the threaded rod, as taught by 
With this modification, the modified Gozelski device would thus teach wherein the electric motor that is offset from the threaded rod in a direction away from the longitudinal axis of the body (the longitudinal axis runs parallel to the length of the Hamann threaded rod 8 and the X direction movement; when modified with Otsuka, the motor rotating the threaded rod is offset in a direction perpendicular to the longitudinal axis of the threaded rod) (Hamann, Fig. 1; Otsuka, Figs 2-3).
Response to Arguments
Applicant's arguments filed 8/31/2021 have been fully considered but they are not persuasive.
On page 8 in the third paragraph of the Applicant’s remarks, the Applicant argues that the Sacker ‘803 reference does not teach the threaded rod pivoting with the resting structure as claimed, and thus the prior art of record does not teach the claimed limitations of the newly amended claim 1. However, the Examiner respectfully disagrees. The Sacker ‘803 reference is not used by the Examiner to teach this limitation, thus this argument is moot. Rather, as detailed in the 35 U.S.C. 103 rejection of claim 1 above, the combination of the Gozelski and Hamann references is used to teach this newly amended limitation. The Gozelski platform is pivoted by an angle theta (see Gozelski Figs. 10-11), and the Hamann threaded spindle 8 is fixedly attached to the Gozelski platform after the modification (see Hamann Fig. 1, para. 
On page 8 in the fourth paragraph of the Applicant’s remarks, the Applicant argues that one of ordinary skill in the art would not modify the Gozelski reference to include the ground rolling frame 800 of Sacker ‘803 onto the pivoting platform 40 of Gozelski, and thus Sackner ‘803 cannot be used to teach the claimed invention. However, the Examiner respectfully disagrees. The Examiner is not using Sacker 803 to modify the Gozelski reference to include the ground rolling frame 800 of Sacker ‘803, thus this argument is moot. Gozelski already discloses a frame (base 20 and stabilization structure 50) (Gozelski; Figs. 1, 3-4). Rather, Sackner ‘803 is only being used to teach that the oscillation drive is supported at the frame (drive machinery 200 is supported by the box frame 800) (Sackner ‘083; Fig. 1; para. [0013]) and moves the resting structure parallel to the longitudinal axis of the body (drive 200 provides headwards-footwards reciprocating movement) (Sackner ‘083; abstract; para. [0013]). Thus, Sackner ‘803 can still be used to teach the claimed invention.
On page 8 in the last paragraph of the Applicant’s remarks, the Applicant argues that the Hamann reference’s threaded spindle does not pivot at all, and thus Hamann cannot be used to teach the pivoting oscillation drive. However, the Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the pivoting motion of a platform or table is being taught by Gozelski (see Gozelski Figs. 10-11). In the Hamann reference, the 
On page 9 in the first paragraph of the Applicant’s remarks, the Applicant argues that the oscillatory movement of the machine element 6 in Hamman is undesirable as recited in para. [0004] and is not caused by the rotation of threaded rod 8, and thus Hamann cannot teach the oscillation drive. However, the Examiner respectfully disagrees. The Hamann reference works by using a motor 7 to rotate the threaded spindle 8, thus moving the spindle nut 34 and machine table 6 in a horizontal left-to-right oscillation in the X direction. There is also a second motor system to act as a damping mechanism for any undesirable extra oscillation (see Hamann, Fig. 1, para. [0020], para. [0025]). As recited in para. [0025] of Hamann, “The second motor 7 is in this case activated via a control unit in such a way that the force F generated by it counteracts oscillatory movements of the machine element 6 which run in the direction of movement X of the machine element 6, that is to say, for example, when the oscillatory movement takes place precisely in the X-direction from left to right, a positive force F is generated in the direction of the force F, as depicted by an arrow, and counteracts the movement from right to left”. Thus, when the fist motor 7 is used to oscillate the table 6 from left-to-right, the second motor 15 helps prevent undesirable oscillation movement backwards from right-to-left by also producing a force for oscillation movement in the left-to-right direction. Thus, Hamann still teaches an oscillation drive as claimed. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032.  The examiner can normally be reached on Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785